     Case 2:20-cv-00642-ECM-SRW Document 46 Filed 02/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

LARRY COTTON, AIS # 135533,                 )
                                            )
      Plaintiff,                            )
                                            )
        v.                                  ) CIVIL ACT. NO. 2:20-cv-642-ECM
                                            )
WARDEN BUTLER, et al.,                      )
                                            )
      Defendants.                           )

                     MEMORANDUM OPINION and ORDER

      Now pending before the court is the Recommendation of the Magistrate Judge (doc.

41) which recommends that the Plaintiff’s motion for a preliminary injunction (doc. 6) be

denied. On January 7, 2021, the Plaintiff filed objections to the Recommendation. (Doc.

44). Upon an independent review of the file in this case and upon consideration of the

Recommendation of the Magistrate Judge, for the reasons as stated and for good cause, it

is

      ORDERED as follows:

      1.     the Plaintiff’s objections (doc. 44) are OVERRULED;

      2.     the Recommendation of the Magistrate Judge (doc. 41) is ADOPTED;

      3.     the motion for a preliminary injunction (doc. 6) is DENIED; and

      4.     this case is referred to the Magistrate Judge for further proceedings.

      DONE this 23rd day of February 2021.

                                   /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
